COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 2-04-380-CV
 
 
TERRY 
D. LUCAS AND CAROL B. LUCAS                               APPELLANTS
 
V.
 
UNION 
PACIFIC RAILROAD COMPANY,                                    APPELLEES
HULCHER 
SERVICES, INC., EAGLE
CONSTRUCTION 
AND ENVIRONMENTAL
SERVICES, 
L.P., AND SMITH AND
CHAMBERS, 
LLC
 
 
------------
 
FROM 
THE 16TH DISTRICT COURT OF DENTON COUNTY
 
------------
 
MEMORANDUM OPINION1
 
------------
        Appellants 
attempt to appeal from a trial court order granting summary judgment in favor of 
Union Pacific Railroad Company.  On December 3, 2004, we notified 
appellants that we were concerned this court may not have jurisdiction over this 
appeal because the order granting summary judgment in favor of appellee Union 
Pacific Railroad Company is a partial summary judgment that does not dispose of 
all parties in the case, and it does not appear to be a final appealable 
interlocutory order.  See Lehmann v. Har Con Corp., 39 S.W.3d 191, 
192-93 (Tex. 2001).  Additionally, we informed appellants that the trial 
court had confirmed that no severance order has been signed severing 
appellants’ case against Union Pacific Railroad Company from appellants’ 
case against the other defendants.  We also informed appellants that the 
appeal would be dismissed for want of jurisdiction unless appellants or any 
party desiring to continue the appeal filed with the court within ten days a 
response showing grounds for continuing the appeal.  We have not received 
any response to the jurisdiction letter, but on December 6, 2004, appellee Union 
Pacific Railroad Company filed a motion to dismiss this appeal because the order 
granting summary judgment is not a final, appealable judgment.
        Because 
there is no final judgment or appealable interlocutory order, we grant the 
motion to dismiss and dismiss this case for want of jurisdiction.  See
Tex. R. App. P. 42.3(a); 43.2(f).
   
                                                                  PER 
CURIAM
  
 
PANEL 
D:   GARDNER, WALKER, and MCCOY, JJ.
 
DELIVERED: 
January 13, 2005

NOTES
1.  
See Tex. R. App. P. 47.4.